 In the Matter of THE BOLTONMANUFACTURINGCo.andUNITEDAUTO-MOBILEAIRCRAFT ANDAGRICULTURALIMPLEMENT WORKERS OF AMER-ICA, C. I. O.Case No. C-2278.-Decided August 15,19PJurisdiction:radio apparatus manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Practice and Procedure:pursuant to stipulation, complaintdismissedinsofaras it allegeddiscriminationagainst named employees.Mr. James C. Paradise,for the Board.Clambers cfi Grimes,of New Haven, Conn., for the respondent.Mr. Frank Rogers,of Bridgeport, Conn., for the Union.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE' CASEUpon amended charges duly filed by United Automobile Air-craft and' Agricultural Implement Workers of America, C. I. 0.,herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Second Region(New York City), issued a complaint dated July 3, 1942, allegingthat The Bolton Manufacturing Co., West Haven, Connecticut, hereincalled the respondent, had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8(1)and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint, accompanied by notice of hearing, were duly served uponthe respondent and the Union.Concerning the unfair labor practices, the complaint, as amendedon July 16, 1942, alleged in substance that the respondent (1) onspecified dates discharged and refused to reinstate 16 named em-ployees because they had joined or assisted the Union or engaged inother concerted activities for the purposes of collective bargaining;43 N. L.R. B., No. 28..221 222DECISIONS OF NATIONAL L1 BOR RELATIONS BOARDand (2) by such acts and by various statements and acts and by otherconduct has interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.On July16, 1942, the respondent filed an answer, denying that it had engagedin any of the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held at New Haven, Connecticut,on July 20, 21, and 22, 1942, before George Bokat, the Trial Examinerduly designated by the Chief Trial Examiner.The Board, the' re-spondent, and the Union were represented by counsel and participatedin the hearing.On July 22, with the consent of all parties, thehearing was closed and the respondent, the Union, and counsel forthe Board, entered into a stipulation in settlement of the case, subjectto the approval by the Board. The stipulation provides as follows :Whereas, upon an amended charge duly filed by United Au-tomobileAircraft and Agricultural ImplementWorkers ofAmerica, C. I. 0., herein called the UNION, the National LaborRelations Board, herein called the BOARD, by the RegionalDirector for the Second Region (New York, N. Y.)', issued itscomplaint dated July ^3, 1942 against The Bolton ManufacturingCompany, herein called the RESPONDENT, alleging that therespondent has' engaged in, and is engaged in, unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the ACT; andWhereas the respondent thereafter' duly filed its answer inwhich it denied having committed any unfair labor practices;andWhereas on July 15, 1942 the union duly filed a second amend-ed charge, alleging the discriminatory discharge of three addi-tional employees; andWhereas, a hearing upon the complaint was commenced onJuly 20, 1942 at New Haven, Connecticut, before George Bokat,the Trial Examiner duly designated by the Chief Trial Exam-iner of the Board; andWhereas it is the desire of the parties hereto to dispose of thiscase without the taking of further testimony or other proceed-ings before the board,NOW THEREFORE, IT IS STIPULATED AND AGREEDby-and between the parties hereto as follows:1.The respondent is a corporation duly organized and exist-ing under and by virtue of the laws of the State of Connecticut,having its principal office and place of business at 692 CampbellAvenue, in the Town of West Haven,' State of Connecticut, andisengaged in the manufacture, sale and distribution of radio THE BOLTON MANUFACTURINGco.223ignition shielding harnesses and related products.The princi-pal materials used by the respondent in its manufacturing oper-ations are brass, aluminum and steel.During the past sixmonths, the respondent purchased materials valued at approx-imately $250,000, of which approximately 50% was shipped to itfrom points outside the State of Connecticut; during the sameperiod, the respondent sold finished products valued 'at approx-imately $500,000, of which approximately 50% was shipped byit to points outside the State of Connecticut.The respondent'soperations consist entirely of war production work.The re-spondent concedes that it, is engaged in commerce within themeaning of the Act.2.The union is a labor organization within the meaning ofSection 2, Sub-section 5 of the Act.3.The parties waive notice of the amendment of the complaintand consent to its amendment by adding to the schedule attachedthereto the names of the following employees and the respectivedates of their discharges : Roy Litman, July 2, 1942; JoshuaSchechter, July 3, 1942, and Mario Morici,, July. 3, 1942. It isagreed that the answer of the respondent may be deemed to beits answer to the complaint as thus amended.3a. It is understood and,agreed that Matthew Freeman andRoy Litman, named in the schedule attached to the complaint,are not to be offered reinstatement in the respondent's employ,and that William Frank and Mario Morici are to be offeredreinstatement without back pay.4.Further proceedings before the Trial Examiner and theBoard, and the making of findings of fact and conclusion of lawby the Trial Examiner and the Board, are hereby waived.5.The amended charge, the second amended charge, the com-plaint, the answer, the notice of hearing, the notice of postpone-ment of hearing and this stipulation shall be filed with the ChiefTrial Examiner and when so filed shall constitute— the entirerecord in this case..I6.Upon said record the Board without further notice or pro-ceedings may enter an order in this case in substantially thefollowing form :ORDERIT IS ORDERED that the respondent, The Bolton Manufac-turing Company, its officers, agents, successors and assigns, shall :1.Cease and desist from :a.Discouraging membership in United Automobile, Aircraftand Agricultural Implement Workers of America, C. I. 0., or 224DECISIONSOF NATIONAL,LABOR RELATIONS BOARDany other labor organization of its employees by discharging orrefusing to reinstate any of its employees,or in any other mannerdiscriminating in regard to-their hire and tenure of employment,or any term or condition of employment.b. In any other manner interfering with, restraining or coerc-ing its employees in the exercise of the right to self-organiza-tion, to form,join or assist labor organizations to bargain collec-tively throughrepresentatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :a.Offer to Carmen Cog'nato, James Cronogue,Robert Cor-coran, AnthonyGuido, AndrewD'Albero, RuthAbbott,FrancesDraus, John Sullivan,Leo Antognette,William Frank, GeorgeFried and Mario Morici immediate and full reinstatement totheir former or substantially equivalent positions without preju-dice to their seniority and other rights and privileges;it beingunderstoodthatWilliamFrank who was employed upon a trialbasis at the time,of his discharge shall be offered reinstatementupon a similar trial basis.b.Make whole1the employees named in Schedule A attachedhereto and made part hereof,for any loss of pay they may havesuffered by^reason of their respective discharges by the respond-ent, by payment to each of them of the sum of money set oppositehis name on Schedule A.-c.Post immediately,in conspicuous places at its plants in WestHaven, Connecticut,and maintain for a period of not less thansixty consecutive days from the date of posting, notices to itsemployees in the form of the notice which is attached hereto andmade part hereof as Exhibit A.2d. File with the Regional Director for the Second Region,within twenty days from the date-of the issuances of this order,a report, in writing, setting forth in detail the manner and formin which the respondent has complied with the foregoing re-quirements.IT ISFURTHER ORDERED that the complaint,insofar as it allegesthat the respondent discriminated in regard to the hire and tenureof employment of David Mills and Joshua Schechter,be, and thesame hereby is, dismissed.'Schedule A is set forth as Appendix A at the end of this Decision and Order.'Exhibit A is set forth as Appendix B at the end of this Decision and Oa der THE BOLTON MANUFACTURING CO.2257.The,parties hereto consent to the entry by the proper.CircuitCourt of Appeals of a decree enforcing the Board's order sub-stantially in the form'above set forth.The respondent and theunion hereby waive notice of the application by the Board to° said Circuit Court of Appeals for such decree and waive all rightsto contest the entry of said decree.8.The entire agreement between the parties is contained withinthe terms of this instrument and there is no verbal agreement ofany kind which varies, alters or adds to this stipulation.9.The parties agree that nothing contained in any`provisionof this stipulation or in the order to be entered thereon is to beconstrued as an admission by the respondent'that it has engagedin any violation of the National Labor Relations Act.-10.This stipulation is subject to the approval of the NationalLabor Relations Board and.shall become effective,immediatelyupon such approval.On July 29,1942, the Board issued its order approving the stipizla'-tion, making it a part of 'the record, and pursuant to Article'Ih,' Sec=tion 36, of National Labor Relations Board Rules and' Regulations-Series 2, as amended, transferring the proceeding to the Board for theentry of a Decision and Order pursuant to the provisions of the stipu-lation.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following: 'FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Bolton Manufacturing Co. is a Connecticut corporation, 'en-,gaged in the manufacture and sale of radio ignition shielding har-nesses and related productsatWestHaven, Connecticut.The prin-cipalmaterials used by the respondent in its operations are brass,aluminum, and steel.During the 6 months preceding the date of theproximately$250,000, about 50 percent of which were received frompoints outside the State of Connecticut.During the same period, therespondent sold products valued at approximately $500,000, about, 50percent ,of which were shipped to points outside the State of Con-necticut.The respondent concedes" that it is engaged in commercewithin the meaning of the Act.We find that the above-described operations constitute a , continu-ous flow of trade, traffic, and commerce among the several States.481039-42-vol 43-15 226DECISIONSOF- NATIONALLABOR RELATIONS BOARDORDERUpon the"basis'*of the above findings-of fact, stipulation;'and theentire record in the case,and pursuant to Section 10 (c) of the Na-tional Labor Relations Act, the National Labor Relations Boardhereby orders that The Bolton Manufacturing Co., West Haven, Con-necticut,its officers,agents, successors,and assigns shall :1.Cease and desist from :,(a)Discouraging membership in United Automobile, Aircraft andAgricultural Implement Workers of America, C. I. 0., or, any otherlabor organization of its employees by discharging or refusing to re-instate any of-its employees,or in any other manner discriminatingin regard to their hire and tenure of employment,or any term orcondition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self--organization,to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other'mutualaid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Carmen Cognato, James Cronogue, Robert Corcoran,Anthony Guido, Andrew D'Albero, Ruth Abbott, Frances Draus,John-Sullivan, Leo Antognette, William Frank, George Fried, andMario Morici immediate and full reinstatement to their former orsubstantially'equivalent positions without prejudice to their seniorityand other rights and privileges;itbeing understood that WilliamFrank who was employed upon a trial basis at the time of his discharge'shall-be offered reinstatement upon a similar trial basis;(b)Make whole the employees named in Appendix A attachedhereto and made part hereof, for any loss 'of pay they may have sufferedby reason of their respective discharges by the respondent, by payment.to eachof them ofthe sum of money set opposite his name on Ap-pendix A ;-'(c)Post immediately,in conspicuous places at its plants in WestHagen,Connecticut,and maintain for a period of 'not less than sixty(60) `consecutive days from the date of posting, notices to its employ-ees in the form of the notice,which is attached hereto and made parthereof as Appendix B ;(d) File with the Regional Director for the Second Region; withintwenty (20) days from the date of the issuance of this Order,a reportin writing,setting forth in detail the manner and form in which therespondent has complied with the foregoing requirements. THE BOLTON MANUFACTURINGCO.227IT IS FURTHER ORDERED that the complaint,insofar as it alleges thatthe respondent discriminated in regard to the hire and tenure of em-ployment of David Mills and Joshua Schechter, be, and the samehereby,is-,dismissed.APPENDIX ACarmen Cognato----------------------------------------$240.00James Cronogue----------------------------------------249 60Robert Corcoran----------------------------------------249.60Anthony Guido -----------------------------------------218 40Andrew D'Albero---------------------------------------140.40Ruth Abbott-------------------------------------------112.00Frances Draus-----------------------------------------112.00Matthew Freeman--------------------------------------140.00John Sullivan-------------------------------------------126 00Leo Antoguette-----------------------------------------140.00George Fried -------------------------------------------20 00Roy Litmau--------------------------------------------74.80APPENDIX BNOTICE TO EMPLOYEESPursuant to an order of the National LaborRelationsBoard, youare hereby notified as follows :1.The Bolton Manufacturing Co. will not-in any manner interferewith, restrain or coerce its employees in the exercise of their rights toorganize, to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed by Section 7 of the NationalLabor Relations Act.2.The Bolton Manufacturing, Co. will not discourage membershipin the United Automobile Aircraft and Agricultural Implement Work-ers of America, C. I. 0., or in any other labor organization of itsemployees by discharging its employees or by otherwise discriminat-ing in regard to their hire and tenure of employment, or any term orcondition of their employment.3.The employees of the Bolton Manufacturing Co. are free to be-come or remain members of the United Automobile Aircraft and Agri-cultural Implement Workers of America, C. I. 0., and the companywill not discriminate against any employee, because of membership oractivity in that organization.Dated --------------------THE BOLTON MANUFACTURING CO.By -------------------------------